In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Rockland County, entered October 27, 1976, which denied the application. Judgment reversed, on the law, without costs or disbursements, and application granted. The contract between the parties clearly indicates that no demand for arbitration could be made after the date of final payment on the project. The county does not contend that full payment has not been made; nor does it contend that the demand for arbitration was made prior to such payment. The plain meaning of the contract gives no support to the contention that paragraph 32 thereof effects an extension of the otherwise applicable limitations period. Latham, J. P., Damiani, Shapiro and Margett, JJ., concur.